UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
KEVIN R. KELLY,                     )
                                    )
              Plaintiff,            )
                                    )
       v.                           )                Civil Action No. 05-0900 (PLF)
                                    )
DARRYL HAIRSTON,                    )
Acting Administrator, United States )
Small Business Administration,1     )
                                    )
              Defendant.            )
____________________________________)


                                             ORDER

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that Defendant’s Motion for Summary Judgment [38] is GRANTED

in part and DENIED in part; it is

               FURTHER ORDERED that defendant’s motion for summary judgment is

DENIED with respect to plaintiff’s claims of unlawful discrimination and retaliation, both under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.; it is

               FURTHER ORDERED that defendant’s motion for summary judgment is

GRANTED with respect to plaintiff’s claim of age discrimination under the Age Discrimination

in Employment Act of 1967, 29 U.S.C. §§ 621, et seq.; it is




       1
               Plaintiff’s first amended complaint names former Administrator Hector Barreto as
the party defendant. The Court now substitutes his successor, Acting Administrator Darryl
Hairston, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                FURTHER ORDERED that judgment is entered in defendant’s favor with respect

to plaintiff’s claim of age discrimination; and it is

                FURTHER ORDERED that, on or before April 15, 2009, the parties shall meet,

confer and file a joint report informing the Court how they wish to proceed with this case.

                SO ORDERED.



                                                /s/_________________________
                                                PAUL L. FRIEDMAN
                                                United States District Judge

DATE: March 31, 2009




                                                   2